NO. 07-04-0272-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                    JUNE 3, 2004

                         ______________________________


                          IN RE: DONNIE L. FOX, RELATOR

                       _________________________________


Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Relator Donnie L. Fox seeks mandamus directed to respondent Eddie A. Pigg, Jr.,

Warden of the Marshall Formby Unit of the Texas Department of Corrections, requiring

respondent and his agents to stop interfering with relator’s correspondence with his

common-law wife and to refrain from taking actions in the future to prevent relator from

seeking redress of complaints.


        Relator’s application for writ of mandamus does not seek to invoke this court’s

appellate jurisdiction. Nor does it assert that mandamus should issue (1) to protect the

court’s jurisdiction, or (2) against a judge of or acting within the area comprising the

seventh judicial appellate district. Thus, we do not have jurisdiction to issue mandamus
directed to respondent. See TEX . CONST . art. V, § 6; TEX . GOV ’T . CODE ANN . § 22.221(a),

(b) (Vernon 1988 and Supp. 2004).


       We dismiss for want of jurisdiction.




                                                    Phil Johnson
                                                    Chief Justice




                                              -2-